Citation Nr: 0309033	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from March 1967 to January 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the RO.  

In correspondence received in March 2000, the veteran's 
representative also contended that the veteran would like to 
reopen his claim of service connection for a knee disability.  
As this matter has not been fully developed for appellate 
review, it is referred to the RO for further development as 
may be necessary.  



REMAND

In the VA Form 9, received in May 2000, the veteran did not 
request a hearing before a Member of the Board.  

In June 2002, additional development of the evidence was 
being undertaken by the Board, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  

On April 16, 2003, the veteran submitted a statement, 
indicating that he desired a hearing before a Veterans Law 
Judge at the RO.  However, the record does not reflect that 
the veteran has been afforded the opportunity to appear for 
such a hearing at the RO.  

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should take appropriate action 
to schedule the veteran for a hearing 
before a Veterans Law Judge following the 
usual procedures under 38 C.F.R. § 20.704 
(2002).  

2.  The RO also should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



